DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (Patent No. US 10,128,401 B2). 
Regarding claim 1, Chen shows in Figs. 1, 2A & 2B an optical detection apparatus comprising: a substrate (1) having a top surface; a light source (2) on the top surface is configured to generate detection light toward an object over the light source; a light sensor (5) on the top surface; and a light-guiding structure (13) above the top surface and at least partially above the light source, and a central axis of the light-guiding structure is vertical to the top surface, the light source and the light sensor are disposed at two opposite sides of the central axis, wherein the light-guiding structure is configured to deflect the detection light from one of the two opposite sides at which the light source is located to the other one of the two opposite sides at which the light sensor is located, such that the detection light reflected by the object moves toward the light sensor (Col. 3, line 14 - Col. 4, line 49).
Regarding claim 2, Chen shows in Figs. 1, 2A & 2B the light-guiding structure comprises a light-guiding convex portion which has a light incident surface inclined with respect to the central axis and configured for receiving the detection light.
Regarding claim 3, Chen shows in Figs. 1, 2A & 2B the light-guiding structure comprises a cone-shaped convex portion.
Regarding claim 4, Chen shows in Figs. 1, 2A & 2B the light-guiding structure comprises a circular-arc-shaped convex portion.
Regarding claim 5, Chen shows in Figs. 1, 2A & 2B the light-guiding structure comprises a column portion and a curved convex portion under the column portion.
Regarding claim 6, Chen shows in Figs. 1, 2A & 2B the light-guiding structure comprises a column portion and a cone portion under the column portion.
Regarding claim 7, Chen shows in Figs. 1, 2A & 2B the light-guiding structure comprises a light-guiding convex portion and a lower recess portion which accommodates the light-guiding convex portion and the light source, the light-guiding convex portion is obliquely above the light source, and the light-guiding convex portion has a light incident surface inclined with respect to the central axis and configured for receiving the detection light.
Regarding claim 8, Chen shows in Figs. 1, 2A & 2B the light-guiding structure is cup-shaped and accommodates the light source, and the light sensor is disposed outside the light-guiding structure.
Regarding claim 9, Chen shows in Figs. 1, 2A & 2B the light-guiding structure has an M-shaped cross section.
Regarding claim 10, Chen shows in Figs. 1, 2A & 2B a plurality of the light sources and a plurality of the light sensors, wherein each light source and each light sensor are located at the two opposite sides of the central axis.
Regarding claim 11, Chen shows in Figs. 1, 2A & 2B a plurality of the light sources and a plurality of the light sensors, wherein the light sources are disposed among the light sensors.
Regarding claim 12, Chen shows in Figs. 1, 2A & 2B a plurality of the light sources and a plurality of the light sensors, wherein the light sources are centrosymmetric with respect to the central axis, and the light sensors are centrosymmetric with respect to the central axis.
Regarding claim 13, Chen shows in Figs. 1, 2A & 2B the light-guiding structure has a height smaller than or equal to 100 um.
Regarding claim 14, Chen discloses the light source comprises a blue source, a green light source, or a red light source (Col. 3, line 55 – Col. 4, line 23).
Regarding claim 15, Chen discloses the light source comprises a mini light emitting diode or a micro light emitting diode (LED chips) (Col. 3, lines 55-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEUNG C SOHN/           Primary Examiner, Art Unit 2878